                                          Case 5:16-cv-03260-BLF Document 525 Filed 05/09/19 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SPACE DATA CORPORATION,                            Case No. 16-cv-03260-BLF
                                   8                      Plaintiff,
                                                                                            ORDER RE: REDACTION OF ORDER
                                   9              v.                                        ON DEFENDANTS’ MOTION FOR
                                                                                            SUMMARY JUDGMENT
                                  10     ALPHABET INC., et al.,
                                                                                            [Re: ECF 524]
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           The Court’s Order on Defendants’ Motion for Summary Judgment (ECF 524) has been
                                  14   filed provisionally under seal because it contains information that the Court previously allowed to
                                  15   be filed under seal due to its highly confidential and business-sensitive nature. The parties shall
                                  16   meet and confer no later than May 28, 2019 and submit proposed redactions to the Court’s order
                                  17   (to the extent any redaction is required), as well as supporting declaration(s) and a proposed order.
                                  18   If no proposed redactions are received by 11:59 p.m. on May 28, 2019, the Court shall unseal the
                                  19   order in its entirety.
                                  20

                                  21           IT IS SO ORDERED.
                                  22   Dated: May 9, 2019
                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
